Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 28, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are currently pending and have been examined.  Claims 1, 3-5, 8, 10-12, 15, and 17-19 have been amended.  Claims 2, 6-7, 9, 13-14, 16, and 20 have been canceled.  
The previous rejection of claims 1-4, 9-11, and 16-18 under 35 USC 112(b) has been withdrawn.




	Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-4, 6-11, 13-18, and 20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The Examiner notes that the previous rejections of claims 2, 6-7, 9, 13-14, 16, and 20 under 35 USC 112(b) have been withdrawn in view of the cancellation of the claims.  However, the subject matter of these claims has been incorporated into claims 1, 8, and 15 and will be addressed accordingly.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 8 of Applicants’ Reply dated June 28, 2022 (hereinafter “Applicants’ Reply”) that the claims are not a method of organizing a human activity and that they are “related to computer-functionality improvements, more particularly related to placing an online order by, at least ‘learning, by the one or more processors, the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper who has helped the user to shop, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns, and updating a shopping list repository that stores a user-default shopping list.’”  The Examiner respectfully disagrees.  
First, the Examiner respectfully notes that both in the previous Office Action and below, it is unclear what is meant by “learning” and whether this learning is merely storing or recording data or if this is related to artificial intelligence or machine learning.  Further, even if this is related to machine learning, Applicants have not explained how this improves computer functionality.  If the alleged improvement is to the ordering process, i.e., to sales activities, this is an alleged improvement to the selling process, i.e., the abstract idea, and is not patent eligible. 
Applicants further argue at page 9 of Applicants’ Reply that the limitation “learning, by the one or more processors, the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper who has helped the user to shop, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns, and updating a shopping list repository that stores a user-default shopping list” integrates the abstract idea into a practical application.  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that the cited limitation is not cited as an improvement to computer functionality, an improvement to any other technology or technical field, or as a particular machine or transformation.  Instead, Applicants’ assert that that limitation improves the process of placing an online order, which is not related to computer functionality or a technical improvement.  Instead, this is an alleged improvement to the abstract idea, i.e., online ordering.  Further, there is no discussion in the as-filed disclosure of a technical improvement and thus, this amounts to a bare assertion of an improvement.  Applicants are invited to provide additional details and citations to the as-filed disclosure regarding this alleged technical improvement.
Applicants further argue at page 9 of Applicants’ Reply that “the additional elements in the claims individually and in combination provide an inventive concept (i.e., the additional elements amount to significantly more than the exception itself).”  Applicants further argue at page 9 that the additional elements are “learning, by the one or more processors, the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper who has helped the user to shop, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns, and updating a shopping list repository that stores a user-default shopping list” and that these elements “provide inventive concept and are significantly more than the underlying abstract idea.”  The Examiner respectfully disagrees.
Per MPEP 2106.05, limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: 
Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014); 
Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981); 
Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923); 
Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21; 
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016); 
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011). 
The Examiner respectfully notes that Applicants’ arguments are conclusory and do not describe why these limitations amount to significantly more than the abstract idea or describe why these limitations constitute significantly more according to one of the above categories.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 11 of Applicants’ Reply that Fano does not teach “learning…the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper who has helped the user to shop, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns, and updating a shopping list repository that stores a user-default shopping list.”  
The Examiner respectfully notes that Fano was cited as disclosing substantially similar limitations in the previous Office Action in claims 2 and 6-7.  Applicants’ failure to address these citations amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner further respectfully notes that Abraham was also cited as disclosing a substantially similar limitation in claim 2 in the previous Office Action, which Applicants’ arguments do not address.  
The Examiner respectfully notes that some of the cited limitations are newly added and thus any arguments regarding these portions of the limitations have been fully considered but they are moot in view of the new grounds of rejection.  
Applicants’ remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 8, 10-12, 15, and 17-19:  Claim 1 recites “learning, by the one or more processors, the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper who has helped the user to shop.”  This limitation is unclear.  First, it is unclear what is meant by “learning.”  Is this referring to machine learning or artificial intelligence?  If so, how is the “learning” performed?  If not, is this merely storing or recording data?  Further, it is unclear what is meant by interactions between the user and an off-line shopper who has helped the user to shop.  No interactions have been previously recited and it is unclear how an off-line shopper and the user interact and what patterns are being determined based on their interaction and what interactions are implied by “help the user to shop.”   In light of the uncertainty, the Examiner is interpreting this portion of claim 1 as reciting “tracking, by the one or more processors, the shopping patterns of the user based on the shopping history and interactions between the user and an off-line shopper.”  
Further, claim 1 recites “categorizing the user into a user group.”  This limitation is unclear.  It is unclear how the user is categorized into a group.  What is the categorizing based on?  Is the user categorized with a group of users with the same shopping pattern?  Similar demographics?  Something else?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “categorizing the user.”
Further, claim 1 recites “classifying the shopping patterns.”  This limitation is unclear.  It is unclear what is meant by classifying the shopping patterns.  How are the shopping patterns classified?  Is it based on products ordered?  Frequency of ordering?  Something else?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting  “classifying the user.”  
Further, claim 1 recites “updating a shopping list repository that stores a user-default shopping list.”  This limitation is unclear.  First, it is unclear what exactly is being “updated”, i.e., is this adding a shopping list to the shopping list repository or is this updating preferences of a user?  Further, it is unclear what is meant by a “user-default shopping list.”  Does this mean a particular user’s shopping list?  Or does this mean a basic shopping list for a generic user?  Something else?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “storing a default shopping list for a user.”
Claims 8 and 15 are rejected for similar reasons.
Claims 3-5, 10-12, and 17-19 inherit the deficiencies of claims 1, 8, and 15.
Claims 3, 10, and 17:  Claim 3 recites “a user group.”  It is unclear if this is intended to be the same user group that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting this as a different user group.
Claims 10 and 17 are rejected for similar reasons.
Claims 5, 12, and 19:  Claim 5 recites “sampling, by the one or more processors, shopping data of the off-line shopper for the user.”  This limitation is unclear.  First, it is unclear what is meant by “shopping data of the off-line shopper for the user.”  Is this data about the off-line shopper, for example, identifying an off-line shopper to match to the user?  Or is this data about shopping that the off-line user has performed on behalf of the user?  Further, it is unclear what is meant by sampling shopping data.  Does this mean determining a sample of all shopping data?  Or does this mean analyzing a sample of all shopping data?  In light of the uncertainties, for purposes of examination, the Examiner is interpreting this portion of claim 5 as reciting “tracking, by the one or more processors, shopping data of the off-line shopper while shopping for the user.”
Claims 12 and 19 are rejected for similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 recite a method, a computer program product, and a system for placing an order.  With respect to claim 1, claim elements identifying a user profile, selecting a shopping list, learning the shopping patterns of the user, categorizing the user, classifying the shopping patterns, updating a shopping list repository, customizing the selected shopping list, and placing the online order, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application.  Claims 1, 8, and 15 recite receiving a request from a user.  These limitations are considered to recite insignificant extra-solution activity.  Further, claims 1, 8, and 15 recite one or more processors and one or more computer readable storage media at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Thus, claims 1, 8, and 15 are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 1, 8, and 15 recite one or more processors and one or more computer readable storage media at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 3-5, 10-12, and 17-19 depend from claims 1, 8, and 15.  Claims 3, 10, and 17 are directed to defining a data structure and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to creating a user profile and are further directed to the abstract idea.  Claims 5, 12, and 19 are directed to sampling and storing shopping data and are further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 12, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0018536 A1 to Eggebraaten et al. (hereinafter “Eggebraaten”), in view of US 2005/0189415 A1 to Fano et al. (hereinafter “Fano”), and in view of US 2013/0211953 A1 to Abraham et al. (hereinafter “Abraham”).
 Claims 1, 8, and 15:  Eggebraaten discloses an e-commerce web site that “includes a reorder mechanism and a default order mechanism.  The reorder mechanism causes all items that were in a previous order to be automatically added to the shopping cart.  The default order mechanism causes all items in a defined default order to be automatically added to the shopping cart.”  (See Eggebraaten, at least Abstract).  Eggebraaten further discloses one or more processors and one or more computer readable storage media (See Eggebraaten, at least para. [0026], computer system comprises a processor connected to a memory).   Eggebraaten further discloses:  
receiving, by one or more processors, a request from a user through a user device to place an online order (See Eggebraaten, at least para. [0038], buyer logs in to an e-commerce website; para. [0039], buyer clicks “Recall Previous Order” button and a list of previous orders is retrieved, i.e., a list of shopping lists; user selects one or more previous orders and all the items from the selected previous order are added to the shopping cart);
identifying, by the one or more processors, a user profile for the user (See Eggebraaten, at least para. [0038], buyer logs in to an e-commerce website);;
selecting, by the one or more processors, a shopping list from a set of shopping lists stored in the user profile based on…and shopping history stored in the user profile (See Eggebraaten, at least para. [0039], buyer clicks “Recall Last Order” button and the system automatically places all items from the last order into the shopping cart; the last order is the last order from among all the previous orders, i.e., shopping lists);  
updating a shopping list repository that stores a user-default shopping list (See Eggebraaten, at least para. [0037], buyer logs into e-commerce website and clicks on a “Define Default Order” button; buyer is presented with a shopping cart representing the default order; buyer places items in the default order and saves the default order; para. [0038], user can define one particular previous order as the default order; para. [0029], memory);
placing, by the one or more processors, the online order subsequent to receiving a confirmation by the user (See Eggebraaten, at least para. [0040], user selects a checkout button to check out, i.e. place the order).
Eggebraaten does not expressly disclose that the shopping list is selected based on shopping patterns…stored in the user profile; learning, by the one or more processors, the shopping patterns of the user based on the shopping history…, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns; and customizing, by the one or more processors, the selected shopping list based on the shopping patterns and shopping history stored in the user profile.
However, Fano discloses a system and method “for using individualized customer models when operating a retail establishment” and generating the individualized customer models “using statistical analysis of transaction data for the customer.”  (See Fano, at least Abstract).  Fano further discloses that the shopping list is selected based on shopping patterns…stored in the user profile (See Fano, at least para. [0111], shopping list prediction runtime module accesses a specific customer model to predict a shopping list for a given customer on a given shopping trip; para. [0114], shopping list prediction runtime module predicts a list of product categories which may include goods and/or services that a customer will want or need to acquire on a given shopping trip (i.e., a shopping list); para. [0033], product categories may be any grouping of products including individual products; para. [0072], behavior analysis attributes of the customer model is used to predict the shopping list  by analyzing data from the training transactional database and deriving shopping behavior patterns of a particular customer; behavior analysis module may determine characteristics such as those relating to lifestyle and behavior by determining a ratio of the product categories acquired by a particular purchaser to the product categories acquired by all other customers).
Fano further discloses:
learning, by the one or more processors, the shopping patterns of the user based on the shopping history (See Fano, at least para. [0048], model that is specific to a specific customer is created from the transaction database generated based on the training model; para. [0049], customer model includes customer’s name, address, telephone number, e-mail address; para. [0052], transactional data for customer includes day, date, and time of each shopping trip and whether a particular category was purchased; para. [0033], product categories may be any grouping of products including individual products; para. [0072], behavior analysis attributes of the customer model is used to predict the shopping list  by analyzing data from the training transactional database and deriving shopping behavior patterns of a particular customer), wherein learning the shopping patterns of the user includes: 
categorizing the user into a user group (See Fano, at least para. [0086], promotion sensitivity training module assesses an individual customer’s response to promotions including hoarding; para. [0087], system determines whether a customer hoards product categories during a sale and if the customer if of a type that is to be encouraged (i.e., a good hoarder) or if the customer is a “bad hoarder”; whether the user is a good hoarder or a bad hoarder depends on whether the total amount spent on the particular product category during and after a sale is greater than it would have been without the sale, then the customer is a good hoarder; if the total amount spent during and after the sale is less than it would have been without the sale then the customer is a bad hoarder); 
classifying the shopping patterns (See Fano, at least para. [0086], promotion sensitivity training module assesses an individual customer’s response to promotions including hoarding; para. [0087], system determines whether a customer hoards product categories during a sale and if the customer if of a type that is to be encouraged (i.e., a good hoarder) or if the customer is a “bad hoarder”; whether the user is a good hoarder or a bad hoarder depends on whether the total amount spent on the particular product category during and after a sale is greater than it would have been without the sale, then the customer is a good hoarder; if the total amount spent during and after the sale is less than it would have been without the sale then the customer is a bad hoarder), and
 customizing, by the one or more processors, the selected shopping list based on the shopping patterns and shopping history stored in the user profile (See Fano, at least para. [0119], once the predicted shopping list is generated, the list may be sent to the individualized application runtime module to customize the shopping list for the particular customer; para. [0121], individualized application runtime module includes a promotion generation module; para. [0122], behavior analysis runtime module offers promotions to the customer consist with the shopping behavior patterns of the customer; for example, if the behavior analysis attribute of a particular customer reflects an emphasis on purchasing organic foods, promotions may be tailored to highlight various organic foods in the grocery store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the ordering system and method of Eggebraaten the ability that the shopping list is selected based on shopping patterns…stored in the user profile; learning, by the one or more processors, the shopping patterns of the user based on the shopping history…, wherein learning the shopping patterns of the user includes: categorizing the user into a user group, classifying the shopping patterns; and customizing, by the one or more processors, the selected shopping list based on the shopping patterns and shopping history stored in the user profile as disclosed by Fano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide individualized and personalized interactions with customers.”  (See Fano, at least para. [0039]).
Neither Eggebraaten nor Fano expressly discloses learning, by the one or more processors, the shopping patterns of the user based on…interactions between the user and an off-line shopper who has helped the user to shop.
However, Abraham discloses a “system for collaborative shopping comprising shopping devices interconnected by a network…and virtual shopping carts respectively associated with the shopping devices for sharing information on items of interest among the shoppers.”  (See Abraham, at least Abstract).  Abraham further discloses learning, by the one or more processors, the shopping patterns of the user based on…interactions between the user and an off-line shopper who has helped the user to shop (See Abraham, at least para. [0042], collaborative shopping cart is shared between a shopper in a physical store and an online shopper).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the ordering system and method of Eggebraaten and the customer modeling system and method of Fano the ability of learning, by the one or more processors, the shopping patterns of the user based on…interactions between the user and an off-line shopper who has helped the user to shop as disclosed by Abraham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide several benefits such as the sharing of shopping information, combining individual purchases into joint transactions, quickly locating the best items at the best prices, and determining the best methods for receiving the items.”  (See Abraham, at least para. [0003]).
Claims 8 and 15 are rejected for similar reasons.
Claims 3, 10, and 17: The combination of Eggebraaten and Fano and Abraham discloses all the limitations of claims 1, 8, and 15 discussed above. 
Eggebraaten does not expressly disclose defining, by the one or more processors, a data structure for saving and tracking personalized shopping requirements, the data structure including user identification, identifier of the user device, identification of a user group, store identification, shopping event identification, shopping time, a shopping list, and a payment method.
However, Fano discloses defining, by the one or more processors, a data structure for saving and tracking personalized shopping requirements, the data structure including user identification, identifier of the user device, identification of a user group, store identification, shopping event identification, shopping time, a shopping list, and a payment method (See Fano, at least para. [0046], training system uses a training transactional database that contains historical shopping data for a plurality of customers; includes name of customer, dates and times of shopping events, items purchased; para. [0044], transaction data is for the particular store; para. [0047], customer attributes may be received from the database and include age (i.e., user group), telephone number; para. [0049], customer model includes customer’s name, address, telephone number, e-mail address (i.e., user device identification); para. [0139], customer’s credit card information is used to access customer identification information, i.e., credit card information is part of user profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Eggebraaten-Fano-Abraham the ability of defining, by the one or more processors, a data structure for saving and tracking personalized shopping requirements, the data structure including user identification, identifier of the user device, identification of a user group, store identification, shopping event identification, shopping time, a shopping list, and a payment method as further disclosed by Fano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide individualized and personalized interactions with customers.”  (See Fano, at least para. [0039]).
Claims 10 and 17 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of Eggebraaten and Fano and Abraham discloses all the limitations of claims 1, 8, and 15 discussed above. 
Neither Eggebraaten nor Fano expressly discloses sampling, by the one or more processors, shopping data of the off-line shopper for the user; and saving, by the one or more processors, the shopping data.
However, Abraham discloses:
sampling, by the one or more processors, shopping data of the off-line shopper for the user (See Abraham, at least para. [0043], in-store shopper and online shopper join a collaborative shopping session; para. [0036], shopping data includes items in the collaborative shopping art); and 
saving, by the one or more processors, the shopping data (See Abraham, at least para. [0036], shopping data is stored in memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the ordering system and method of Eggebraaten and the customer modeling system and method of Fano the ability of sampling, by the one or more processors, shopping data of the off-line shopper for the user; and saving, by the one or more processors, the shopping data as disclosed by Abraham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide several benefits such as the sharing of shopping information, combining individual purchases into joint transactions, quickly locating the best items at the best prices, and determining the best methods for receiving the items.”  (See Abraham, at least para. [0003]).
Claims 12 and 19 are rejected for similar reasons.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggebraaten in view of Fano and further in view of Abraham as applied to claims 1, 8, and 15 above, and further in view of US 2017/0039286 A1 to Walke et al. (hereinafter “Walke”).  
The combination of Eggebraaten and Fano and Abraham discloses all the limitations of claims 1, 8, and 15 discussed above.
Eggebraaten does not expressly disclose creating, by the one or more processors, the user profile for defining and saving shopping preference and history, wherein the user profile stores user information, a set of shopping lists, shopping patterns, and shopping history of the user, wherein the user information includes household characteristics, health condition, diet requirements, financial information, and shopping frequency.
However, Fano discloses creating, by the one or more processors, the user profile for defining and saving shopping preference and history, wherein the user profile stores user information, a set of shopping lists, shopping patterns, and shopping history of the user, wherein the user information includes…diet requirements…, and shopping frequency (See Fano, at least para. [0048], model that is specific to a specific customer is created from the transaction database generated based on the training model; para. [0049], customer model includes customer’s name, address, telephone number, e-mail address; para. [0052], transactional data for customer includes day, date, and time of each shopping trip and whether a particular category was purchased; para. [0033], product categories may be any grouping of products including individual products; para. [0072], behavior analysis attributes of the customer model is used to predict the shopping list  by analyzing data from the training transactional database and deriving shopping behavior patterns of a particular customer; behavior analysis module may determine characteristics such as those relating to lifestyle and behavior by determining a ratio of the product categories acquired by a particular purchaser to the product categories acquired by all other customers; para. [0107], customer model includes shopping trip frequency; para. [0122], behavior analysis runtime module offers promotions to the customer consist with the shopping behavior patterns of the customer; for example, if the behavior analysis attribute of a particular customer reflects an emphasis on purchasing organic foods, promotions may be tailored to highlight various organic foods in the grocery store, i.e., organic foods refers to diet requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the ordering system and method of Eggebraaten the ability of creating, by the one or more processors, the user profile for defining and saving shopping preference and history, wherein the user profile stores user information, a set of shopping lists, shopping patterns, and shopping history of the user, wherein the user information includes…diet requirements…, and shopping frequency as disclosed by Fano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide individualized and personalized interactions with customers.”  (See Fano, at least para. [0039]).
Neither Eggebraaten nor Fano nor Abraham expressly discloses wherein the user information includes household characteristics, health condition,…financial information.
However, Walke discloses data mining architectures that include data warehouses, data modelers, analytics engines, and query engines.  (See Walke, at least Abstract).  Walke further discloses query engines that have “Application Programming Interfaces to communicate with external databases and services. Also disclosed are architectures and methods of accessing external databases that are located behind firewalls or have other security and privacy protections to mine additional data based on data from user submitted data files.”  (See Walke, at least Abstract).  Walke further discloses user information extracted from various databases.  (See Walke, at least para. [0071]).  Walke further discloses wherein the user information includes household characteristics, health condition,…financial information (See Walke, at least para. [0076], family details; para. [0092], hospital bills; para. [0091], income profile).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the ordering system and method of Eggebraaten and the customer modeling system and method of Fano and the collaborative shopping system and method of Abraham the ability wherein the user information includes household characteristics, health condition,…financial information as disclosed by Walke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to build a user’s profile “to provide more relevant customized products and services (e.g. search engine output, advertisements displayed on web pages).”  (See Walke, at least para. [0004]).   
Claims 11 and 18 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,983,864 B2 to Prindle is directed to a system for linking a shopper’s online electronic shopping cart with the shopper’s in-store electronic shopping cart.  

US 10,963,946 B2 to Houbart et al. is directed to a store associate adding an in-store item to a customer’s shopping cart both in-store and online.

US 2017/0287053 A1 to Page et al. is directed to a system and method for an in-store shopper to fulfill an online user’s shopping list.

US 2016/0294739 A1 to Stoehr et al. is directed to determining an online chat persona to present to a user that is personalized based on the needs, desires, or issues of the user.

US 2012/0185355 A1 to Kilroy is directed to a system and method in which remote users and in-store users can shop together.

“A Very Special Delivery: by partnering with Cubs Food Store to Door does the grocery shopping for Twin Cities shut-ins,” by Richard Turcsik, Grocery Headquarters 71.9: 37(1), MacFadden Communications Group LLC (Sept 2005), is directed to in-person shoppers at a grocery store shopping for shut-ins who telephone their grocery order in and an in-person shopper fulfills the order.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625